Citation Nr: 1529356	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  14-05 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a neurological disorder, to include primary lateral sclerosis (PLS) and peripheral neuropathy of his bilateral upper and lower extremities.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of facial scarring from acne vulgaris and sebaceous cysts of the face, bilateral anterior ears, and left cheek (also claimed as chloracne due to herbicide exposure) prior to October 30, 2012, and in excess of 40 percent thereafter (hereinafter referred to as skin disability).


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from December 1968 to October 1974, with confirmed service in the Republic of Vietnam from July 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening service connection for PLS and peripheral neuropathy and denied an increased evaluation of his skin disability.  The Veteran timely appealed the above issues.

The Board notes that the PLS/peripheral neuropathy issue stems from an original denial in an August 2005 rating decision which denied service connection for peripheral neuropathy and PLS/spinal cord disease.  Thus, the Board concludes that the claim currently on appeal is the same as the claims denied in the August 2005 rating decision; the Board has broadened the characterization of that claim on appeal at this time.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Velez v. Shinseki, 23 Vet. App. 199 (2009) (Court specifically addressed the issue of whether the issue on appeal was a new claim or a request to reopen a previously denied claim, which included a new test looking to how broadly the RO adjudicated the scope of the prior claim).  

In a January 2014 rating decision, the Veteran's skin disability was awarded a 40 percent disability evaluation, effective October 30, 2012; the Board has therefore recharacterized the issue on appeal in order to comport with that award of benefits.

As a first initial matter, with regards to the Veteran's numerous statements and arguments of record that he should be service connected for chloracne, the Board notes that the Veteran is currently service-connected for a skin disability associated with herbicide exposure, although it may not be specifically classified as "chloracne," but rather as "acne vulgaris."  Regardless of the name given to the Veteran's service-connected skin disability, the Board finds that the areas involved with the claimed chloracne are the same areas already evaluated by the Veteran's service-connected skin disability evaluation.  Accordingly, regardless of the Veteran's beliefs that such should be classified as "chloracne" instead of "acne vulgaris," the Board finds that a separate evaluation is not warranted, as any separate disability evaluation would result in impermissible pyramiding in this case.  See 38 C.F.R. § 4.14 (2014).  The Veteran, however, should rest assured that the Board is aware that he has been service connected for a skin disability similar to chloracne associated with herbicide exposure, and will address the evaluation of that disability in the REMAND section below.

Next, as a second initial matter, insofar as the Veteran argues in his March 23, 2014 statement that the Decision Review Officer (DRO) failed to address an earlier effective date of 1975 for his service-connected ulcers and skin disabilities, the Board notes first that claim was addressed in the August 2011 rating decision and the Veteran's October 2011 notice of disagreement solely indicated disagreement with retroactive benefits for peripheral neuropathy and his skin disability.  Thus, insofar as the Veteran argues that the DRO erred in failing to address the ulcer issue further, the Board cannot agree with the Veteran that he timely disagreed with that issue such that the DRO was bound to address it on appeal.  Secondly, insofar as the Veteran wants to address retroactive benefits for peripheral neuropathy, addressing that issue at this time is premature as the Veteran has not been awarded service connection for that claimed disorder.  Thus, the DRO did not commit error in failing to address any retroactive benefits with regard to that issue.  

Finally, insofar as the Veteran has argued on appeal that his compensation benefits for his skin disability should have been awarded in 1975, the Board notes that such a claim is an earlier effective date claim.  There are no free-standing earlier effective date claims.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006) (there are no free-standing claims for earlier effective dates; after a rating decision that assigns an effective date becomes final, an earlier effective date may be established only by a request for revision of that decision based on clear and unmistakable error).  The Board notes that the Veteran was not awarded service connection for his skin disability, or his ulcer disability, in the August 2011 rating decision on appeal.  Therefore, there can be no earlier effective date claims on appeal with respect to those issues, insofar as the Veteran wishes to establish retroactive benefits back to 1975.

In this case, when the AOJ addressed the Veteran's earlier effective date claims in the August 2011 rating decision, the AOJ committed an error in not dismissing those claims without requiring a motion for clear and unmistakable error (CUE) in a particularized final rating decision.  The Board therefore dismisses any free-standing earlier effective date claim that may have been appealed at this time.  Consequently, the Board will no longer discuss any allegations of an earlier effective date for an award of service connection for his skin disability and/or an increased evaluation for his skin disability prior to March 14, 2010, as such claims are outside the purview of the skin disability issue on appeal in this case.

If the Veteran wishes to pursue an earlier effective date for the award of service connection for a skin disability (or ulcer disability), and/or challenge the efficacy of his assigned disability rating for his skin disability prior to March 14, 2010, the Board reminds the Veteran that he should file a CUE motion challenging a particular rating decision, with specific allegations of the error committed therein.  As the Veteran has not currently alleged any error contained in a particularized final rating decision at this time, the Board will not refer a CUE claim for an earlier effective date claim respecting either his skin or duodenal ulcer disabilities, as the Veteran has not pled CUE with the specificity required at this time.  The Veteran, however, is free to file a motion for CUE at any time in order to challenge any type of retroactive benefits he thinks he may have been entitled to in any previous VA rating decisions.

As a third initial matter, insofar as the Veteran has disagreed with the assigned combined disability evaluation in his March 23, 2014 correspondence, the Board notes that the assigned 50 percent combined disability evaluation is correct.  The Veteran is currently assigned a 40 percent evaluation for his skin disability, a 20 percent evaluation for his ulcer disability, and a noncompensable evaluation for his hemorrhoids.  Combination of his 40 percent evaluation with his 20 percent evaluation under the Table I in 38 C.F.R. § 4.25, results in a 52 percent evaluation; as noted in 38 C.F.R. § 4.25(a), such evaluations obtained from Table I are rounded to the nearest base-ten number, in this case 50 percent.  While the Board appreciates the Veteran's confusion in this matter, the Board has considered that allegation of error and finds that allegation is misplaced; the combined 50 percent disability evaluation for his service-connected disabilities is appropriately assigned in this case.  

As a final initial matter, insofar as the Veteran stated that the DRO erred in failing to address an increased evaluation claim for his ulcer disability, the Board notes that an increased evaluation claim for his ulcer disability was not raised in his March 14, 2011 claim, was not addressed in the August 2011 rating decision, or even noted in his October 2011 notice of disagreement, where the Veteran specifically denied wanting to pursue a claim of retroactive benefits for his ulcer disability.  Thus, the DRO did not error in failing to address that issue as it was not raised by the record or on appeal at that time.

However, as the issue of increased evaluation for his duodenal ulcer disability has been raised by the record in March 23, 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction over it, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The claim of service connection for a neurological disorder, to include PLS and peripheral neuropathy, is considered reopened and that reopened claim, as well as the increased evaluation claim for the Veteran's skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

New evidence that tends to substantiate the claim of service connection for a neurological disorder, to include PLS and peripheral neuropathy, has been received since a final August 2005 rating decision that denied service connection for those claimed disorders.



CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a neurological disorder, to include PLS and peripheral neuropathy, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

Historically, the Veteran initially filed a service connection claim for PLS and peripheral neuropathy in March 2005.  The AOJ denied service connection for those claims in an August 2005 rating decision and the Veteran was informed of that decision in a September 2005 notification letter.  The Veteran did not submit a notice of disagreement or any further evidence with respect to that claim until he filed his claim in March 2011.  

As no new and material evidence was received during the appeal period following the September 2005 letter, the August 2005 rating decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Likewise, as the Veteran did not submit a notice of disagreement within one year of the September 2005 notification letter, the August 2005 rating decision is final.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2014).  New and material evidence is therefore required to reopen the claim of service connection for a neurological disorder, to include PLS and peripheral neuropathy.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since the August 2005 rating decision, the Veteran has submitted evidence of continued diagnoses and treatment of peripheral neuropathy and PLS.  He has continued to aver that those conditions are the result of his herbicide exposure during military service, an argument that he extensively made in 2005 as well.  

However, the Board notes that peripheral neuropathy is a presumptive herbicide disease, although PLS is not.  The Veteran has continued to state that his peripheral neuropathy began in 1981, again an argument that was made and noted in 2005.  The evidence obtained since August 2005, including the Veteran's lay statements, do not demonstrate any diagnosis of peripheral neuropathy within one year after leaving Vietnam, as required for presumptive service connection; the Veteran has additionally submitted several statements voicing his displeasure that VA limits the presumptive service connection for peripheral neuropathy as it does in the regulations.  Presumptive service connection for peripheral neuropathy is not currently warranted based on the evidence of record at this time, as the evidence does not demonstrate any diagnosis of such within one year of the Veteran leaving the Republic of Vietnam.

However, while presumptive service connection may not be awarded in this case, the Board notes that no VA medical opinion as to whether the Veteran's peripheral neuropathy and/or PLS are related his herbicide exposure has been obtained.  In light of this fact, the Board must conclude that obtaining a VA examination and medical opinion in this case is necessary, as the record raises an allegation between PLS/peripheral neuropathy and the Veteran's conceded herbicide exposure; thus, the low threshold for obtaining a VA medical opinion has been met in this case.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Accordingly, the Board must also conclude that new and material evidence which tends to substantiate the Veteran's claim of service connection for a neurological disorder, to include PLS and peripheral neuropathy, has been received, as the evidence of record is sufficient to trigger VA's duty to obtain a VA examination in this case.  The claim is therefore reopened.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).


ORDER

New and material evidence with respect to the claim of service connection for neurological disorder, to include PLS and peripheral neuropathy, has been received; that claim is reopened, and to this limited extent, the appeal of this issue is granted.


REMAND

With respect to the Veteran's skin claim, he underwent a VA examination of that disability in October 2012 and December 2013; neither of those examinations, however, addressed the characteristics of disfigurement under Diagnostic Code 7800 with regards to the severity of the acne scarring affecting the Veteran's head, face and neck, although the December 2013 VA examiner noted that the rater should refer to the disfigurement evaluated during the October 30, 2013 VA examination.  

The Board notes that there is no October 30, 2013 VA examination in the claims file at this time, and it appears to the Board that the 2013 reference was a typo and was meant to refer to the October 2012 VA examination.  Regardless, the Board must find that the October 2012 and December 2013 VA examinations are inadequate to evaluate the Veteran's skin disability at this time, as Diagnostic Code 7800 is not discussed in those examinations.  The Board must therefore remand that claim in order to obtain an adequate VA examination of the Veteran's skin disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Respecting the neurological claim, as noted above the Board must remand in order for the Veteran to be afforded a VA examination which addresses whether such claimed disabilities are due to his herbicide exposure during service.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Togus VA Medical Center, or any other VA medical facility that may have treated the Veteran, since October 2013 and associate those documents with the claims file, including any October 30, 2013 VA examination report, if such exists.  

If the VA examiner's notation of an October 2013 examination was in error/a typo, such should be noted in a memorandum of unavailability that is associated with the claim file.

2.  Ask the Veteran to identify any private treatment that he may have had for his skin/scarring disability and his PLS/peripheral neuropathy disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination in order to determine the current severity of his facial scarring from acne vulgaris and sebaceous cysts of the face, bilateral anterior ears, and left cheek (also claimed as chloracne due to herbicide exposure).  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.

After examination of the Veteran and review of the claims file, the examiner should discuss the following:

a) Whether the Veteran has any characteristics of disfigurement as noted in 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1), due to his acne scarring.
b) Whether the Veteran has visible or palpable tissue loss or either gross distortion of symmetry of one, two, or three or more features or paired sets of features, to include nose, chin, forehead, eyes, eyelids, ears/auricles, cheeks, or lips.
c) The number of scars present due to the Veteran's facial scarring from acne vulgaris and sebaceous cysts of the face, bilateral anterior ears, and left cheek (also claimed as chloracne due to herbicide exposure), and whether such scars are deep and nonlinear, superficial and nonlinear, or are painful or unstable.  The combined area of the scars should be expressed in square inches or square centimeters.
d) The examiner should additionally note the percentage of both exposed and total body area affected by the Veteran's acne/skin disability, to include any acne/scarring of his groin area.
e) The examiner should additionally indicate whether the Veteran takes any systemic treatment for his skin disability, including corticosteroids or immunosuppressive drugs, and if so the duration/frequency of such treatment.  The examiner should also comment on any noted topical treatment as well.

The examiner should finally opine discuss the functional impact of the Veteran's skin disability on his occupational functioning.  If the Veteran is unemployed, the examiner should additionally opine whether the Veteran's skin disability precludes substantially gainful employment.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA examination with an appropriate physician in order to determine whether his neurological disorder, claimed as primary lateral sclerosis (PLS) and/or peripheral neuropathy, is related to service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should specifically identify any neurological disorders found, to include PLS.  The examiner should additionally discuss whether the Veteran has a separately and distinct peripheral neuropathy disorder, or whether such peripheral neuropathy is a symptom of, or part and parcel of, his PLS diagnosis.

The examiner should then opine whether any separately-diagnosed neurological disorders found, to include PLS, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is/are otherwise related to military service, to include the Veteran's presumed herbicide exposure while in the Republic of Vietnam.  

The examiner is to take as conclusive fact that the Veteran is presumed exposed to herbicides as a result of his service in the Republic of Vietnam.

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  The examiner should also address any other pertinent evidence of record, as appropriate, including the substantial documentation of the Veteran's PLS/peripheral neuropathy since 1981.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for a neurological disorder, to include PLS and peripheral neuropathy, and increased evaluation for his skin disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


